Citation Nr: 0936994	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a left shoulder disability has been 
received.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a left shoulder 
disability


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision in which the RO, inter 
alia, determined that new and material evidence had not been 
submitted to reopen previously denied claims for service 
connection for back and left shoulder disabilities.  In 
November 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in December 
2005.

In November 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

In June 2007, the Board remanded the requests to reopen 
claims for service connection for a back disability and a 
left shoulder disability to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  
After completing the requested development, the AMC continued 
the denials of the claims (as reflected in a January 2008 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

The Board notes that, after issuance of the January 2008 
SSOC, additional medical evidence was associated with the 
claims file.  In his August 2009 Informal Hearing 
Presentation (IHP), the Veteran's representative waived 
initial RO consideration of the evidence.  In September 2009, 
the Veteran submitted copies of a 1976 letter from a fellow 
servicemember and records of private chiropractic treatment, 
dated from May to July 2005.  While the 1976 letter and the 
records of chiropractic treatment were previously of record, 
the Veteran's representative also submitted a waiver 
regarding this evidence in September 2009.  The Board accepts 
all of the aforementioned evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2009).

In characterizing the issues on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in 
more detail below, here, the Veteran was previously denied 
service connection for a back disability (then characterized 
as lumbosacral strain), and a left shoulder disability.  At 
the time of the prior denials, there was either no medical 
diagnosis of the claimed disability, or the same complaints 
made in connection with the current claims.  As such, any 
diagnosis made since the prior denial does not constitute a 
different back or left shoulder disability.  As such, new and 
material evidence is required to reopen each claim for 
service connection.

The Board's decision reopening the claims for service 
connection is set forth below.  The underlying claims for 
service connection for those disabilities, on the merits, are 
addressed in the remand following the order; this matter is 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a February 1998 rating decision, the RO found that new 
and material evidence to reopen the Veteran's claim for 
service connection for back disability (then characterized as 
lumbosacral strain), had not been received, and denied 
service connection for a left shoulder condition; although 
notified of the denial in a March 1998 letter, the Veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
February 1998 rating decision is not cumulative and redundant 
of evidence of record at the time of the prior denial, 
relates to unestablished facts necessary to substantiate the 
claims for service connection for a back disability and a 
left shoulder disability, and raises a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied the request 
to reopen the claim for service connection for a back 
disability and denied service connection for a left shoulder 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the February 1998 
denial is new and material, the criteria for reopening the 
claims for service connection for a back disability and a 
left shoulder disability are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the requests to 
reopen the claims for service connection for a back 
disability and a left shoulder disability, the Board finds 
that all notification and development actions needed to 
fairly adjudicate these aspects of the appeal have been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In a May 1970 rating decision, the RO initially denied 
service connection for back and shoulder conditions, finding 
that service records were entirely negative for complaints, 
symptoms, treatment or diagnosis of either condition.  The 
record reflects only notification of the denial of the claim 
for a back condition.  

In March 1976, the Veteran submitted records of private 
treatment pertaining to his back condition, which included 
assessments of lumbosacral strain and lumbar strain.  In a 
November 1976 rating decision, the RO denied service 
connection for back disability (then characterized as 
lumbosacral sprain). 

In March 1997, the Veteran again requested, inter alia, 
service connection for back and shoulder conditions.  In the 
February 1998 rating decision the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim for a back condition (characterized as lumbosacral 
sprain), and denied service connection for a left shoulder 
condition.  

Although notified of the RO's February 1998 denial of each 
claim in a March 1998 letter, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claims in 
July 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's February 1998 rating decision, which found that new and 
material evidence had not been submitted sufficient to reopen 
the claim for service connection for lumbosacral sprain, and 
denied service connection for a left shoulder condition.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.	Back Disability

The pertinent evidence of record at the time of the February 
1998 rating decision included the Veteran's service treatment 
records, which reflect that the Veteran described a history 
of recurrent back pain in his February 1966 report of medical 
history.  In his summary of the report of medical history, 
the physician noted occasional back pain.  Clinical 
evaluation of the spine on entrance examination in February 
1966 was described as abnormal; however, the only notes in 
regard to this evaluation are no tenderness or limitation of 
motion.  The Veteran again described a history of recurrent 
back pain in his April 1968 report of medical history.  In 
his summary of the report of medical history, the physician 
noted that there were no back problems.  Clinical evaluation 
of the spine was normal on mobiliazation examination in April 
1968.  On separation examination in October 1969, clinical 
evaluation of the spine was again normal.  

Also of record at the time of the February 1998 rating 
decision were letters from the Veteran's private physicians 
regarding treatment for his back disability.  In a January 
1976 letter, the Veteran's private physician, Dr. Quigley, 
reported that he had treated the Veteran in May 1974 for an 
injury he sustained while pushing a boat.  Dr. Quigley noted 
that the Veteran stated that he had been bothered by chronic 
low back pain for several years since being in the service.  
The diagnosis was acute lumbosacral strain with muscle spasm.  
Dr. Quigley added that the Veteran again presented in 
December 1974, with complaints of injuries sustained in an 
industrial accident.  The diagnosis was acute lumbosacral 
strain with muscle spasm.  X-rays revealed no apparent 
fracture, malformation, or osseous pathology.  Dr. Quigley 
noted that the Veteran had weakness of his low back 
complicated by possible discopathy.  

Also in a January 1976 letter, another private physician, Dr. 
Coleman, noted that the Veteran was seen in the outpatient 
department of Truesdale Hospital in December 1974, following 
a back injury at work.  The impression was lumbar strain.  

In a February 1976 letter, the Veteran's private physician, 
Dr. Derbyshire, indicated that he had seen the Veteran in 
April and May 1970, and that his diagnosis was spina bifida 
oculta, low back strain, mild.  

In a November 1976 letter, R.L. stated that he had seen the 
Veteran at a field dispensary at Camp Shelby in August 1968 
after injuring his back while performing duty on his 
Howitzer.  Also in November 1976, R.P reported that he was 
stationed with the Veteran in Camp Shelby and that in August 
1968 the Veteran was prescribed bed rest following a back 
injury received while performing his duties as an assistant 
gunner.  

Pertinent evidence associated with the claims file since the 
RO's February 1998 rating decision includes records of 
private chiropractic treatment of the lumbar spine, dated 
from May to July 2005.  These records reflect a finding of 
low lumbar myopathy in May 2005.

Also associated with the record since the February 1998 
rating decision are records of VA treatment dated from 
December 1975 to October 2007.  These records reflect that, 
in December 1975, the Veteran complained of recurrent back 
pain for seven years.  He reported that his back pain started 
in service, and recurred once a year for five weeks.  X-ray 
was negative.  The impression was lumbosacral strain.  In 
August 2007, the Veteran presented with complaints of 
intermittent chronic back pain.  In describing his military 
history, the Veteran reported a back injury. The assessment 
included osteoarthritis/degenerative joint disease, and the 
plan was to check X-rays.  September 2007 X-ray of the 
lumbosacral spine revealed severe degenerative changes at L5-
S1 with marked narrowing of the disc space and osteophyte 
formation, but no acute abnormality.  

During the November 2006 hearing, the Veteran testified that 
he injured his back in service when a Howitzer gun slipped 
and he grabbed it so it would not crush the legs of fellow 
servicemembers.  He added that he went to sickbay and the 
doctors sent him back to his barracks for bedrest.  The 
Veteran testified that he received ongoing treatment for his 
back at the VA hospital, and had also sought private 
chiropractic treatment.  He added that he had reinjured his 
back on a couple of jobs, for which he received private 
treatment.  The Veteran also indicated that, since he injured 
his back and left shoulder in service, his conditions had 
bothered him up until the present.  

At the time of the February 1998 rating decision, there was 
evidence of treatment for lumbosacral and lumbar strain in 
the 1970s; however there was no evidence of a current, 
chronic back disability, or medical evidence of a nexus 
between current back disability and service.  

The additionally received medical evidence includes findings 
of current, chronic low back disability.  In this regard, a 
May 2005 record of private chiropractic treatment includes a 
findings of low lumbar myopathy, the August 2007 record of VA 
treatment included a diagnosis of osteoarthritis/degenerative 
joint disease, and September 2007 X-ray confirmed severe 
degenerative change at L5-S1.  Additionally, during the 
November 2006 hearing, the Veteran indicated that, since he 
injured his back and left shoulder in service, his conditions 
had bothered him up until the present.  This testimony 
indicates a continuity of symptomatology of the Veteran's 
back disability since service.  The Veteran is competent to 
report a continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  This report of a 
continuity of symptomatology suggests a link between his 
current complaints regarding the low back and service.  See 
Duenas v. Principi¸18 Vet. App. 512 (2004).  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the February 1998 final denial of the claim for service 
connection for a back disability, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
Veteran currently has a chronic back disability that may have 
had its onset during service.  Hence, this evidence raises a 
reasonable possibility of substantiating the claim for 
service connection for a back disability.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

B.	Left Shoulder Disability

The pertinent evidence of record at the time of the February 
1998 rating decision included the Veteran's service treatment 
records, which are negative for complaints regarding or 
treatment for the left shoulder.  Clinical evaluations of the 
upper extremities were normal on examination for entrance 
into active duty in February 1966, mobilization examination 
in April 1968, and separation examination in October 1969.  

Also of record at the time of the February 1998 rating 
decision was a March 1970 record of VA treatment reflecting 
that the Veteran complained of pain between his two shoulder 
blades beginning three weeks earlier.  The physician noted 
that the left scapula seemed a little more prominent than the 
right, but that there was complete range of motion and X-ray 
was negative.  No diagnosis in regard to a left shoulder 
disability was rendered.  

In his March 1997 claim for service connection, the Veteran 
reported that he experienced pain to the left shoulder when 
he used his arm above the height of his shoulder.  

Pertinent evidence associated with the claims file since the 
RO's February 1998 rating decision includes a February 1979 
record of private treatment, reflecting that the Veteran 
reported that he crushed his left arm at work, and had pain 
at the humerus.  X-ray of the left humerus revealed no 
evidence of fracture, dislocation, or bone disease.  A 
February 1996 record of private treatment reflects that the 
Veteran was bothered by his left shoulder, which was painful 
and awakened him at night. He indicated that he had trauma to 
the left shoulder before dislocation.  X-ray of the left 
shoulder revealed no fracture, dislocation, or soft tissue 
calcification.  Records of private chiropractic treatment, 
dated from May to July 2005, include a finding of left 
shoulder pain in May 2005.  

Also associated with the record since the February 1998 
rating decision are records of VA treatment dated from 
December 1975 to October 2007 reflecting complaints regarding 
and treatment for the left shoulder.  In March 1984, the 
Veteran presented with complaints of pain in the left 
shoulder.  The assessment was bursitis.  X-ray revealed no 
evidence of bony abnormality or soft tissue calcification.  
In April 1986, the Veteran presented with pain in the left 
shoulder after falling off a ladder.  The diagnosis was left 
shoulder dislocation.  X-ray revealed anterior dislocation of 
the humeral head.  The assessment during follow-up treatment 
in June 1986 was status-post anterior shoulder dislocation, 
doing well, and mild impingement syndrome. X-ray revealed no 
evidence of any dislocation.   

In August 2007, the Veteran presented with complaints of left 
shoulder pain for decades.  Examination of the left shoulder 
revealed limited passive and active range of motion, with 
anterior dislocation on passive range of motion testing.  The 
pertinent assessment was osteoarthritis, degenerative joint 
disease.  The physician noted that the Veteran might need an 
orthopedic evaluation and/or physical therapy for his left 
shoulder.  A September 2007 X-ray report noted that the 
Veteran had shoulder pain and mild dislocation.  X-ray 
revealed severe degenerative changes in the left shoulder, 
with a Hill-Sachs deformity of the proximal humerus 
suggesting chronic dislocation, although no dislocation in 
the current examination was identified.  A September 2007 
physical therapy consult included diagnoses of chronic 
shoulder dislocations and degenerative joint disease.  

During the November 2006 hearing, the Veteran testified that 
he injured his left shoulder during the physical training 
test in service.  As noted above, he also indicated that, 
since he injured his back and left shoulder in service, his 
conditions had bothered him up until the present.  

At the time of the February 1998 rating decision, there were 
complaints of pain in the left shoulder; however, there was 
no medical diagnosis of a current left shoulder disability or 
evidence to support a nexus between any current, chronic left 
shoulder disability and sevice.  The additionally received 
medical evidence reflects findings of a current, chronic left 
shoulder disability.  In this regard, the assessment 
following VA treatment in August 2007 was osteoarthritis, 
degenerative joint disease and the September 2007 X-ray 
report revealed severe degenerative changes in the left 
shoulder, with a Hill-Sachs deformity of the proximal humerus 
suggesting chronic dislocation, although no dislocation in 
the current examination was identified.  Later in September 
2007, the diagnosis on physical therapy consult was chronic 
shoulder dislocations and degenerative joint disease.  

Moreover, the Veteran's November 2006 testimony, indicating 
that, since his in-service injury, his left shoulder 
condition had bothered him up until the present,   indicates 
a continuity of symptomatology of the left shoulder 
disability since service.  As discussed above, the Veteran is 
competent to report a continuity of symptomatology.  See 
Charles, 16 Vet. App. at 370.  This report of a continuity of 
symptomatology suggests a link between his current complaints 
regarding the left shoulder and service.  See Duenas¸ 18 Vet. 
App. at 512.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the February 1998 final denial of the claim for service 
connection for a left shoulder disability, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the Veteran currently has a chronic left shoulder 
disability that may have had its onset during service.  
Hence, this evidence raises a reasonable possibility of 
substantiating the claim for service connection for a left 
shoulder disability.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
left shoulder disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has been received, to this 
limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a left shoulder disability has been received, 
to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO 
action on the claims for service connection, on the merits, 
is warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

As indicated above, the record reflects current medical 
evidence of degenerative changes in the lumbar spine and left 
shoulder.  The Veteran has reported a continuity of 
symptomatology in regard to both his back and left shoulder 
disabilities since service.  The report of a continuity of 
symptomatology since service indicates that the Veteran's 
current back and left shoulder disabilities may be associated 
with service.  See Duenas, 18 Vet. App. 512.  Accordingly, a 
VA examination to obtain a medical nexus opinion is 
warranted.  See McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claims for service 
connection.  See 38 C.F.R. § 3.655(a),(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility. 

The Board notes that, in addition to describing in-service 
back injury, during the November 2006 hearing, the Veteran 
testified that he reinjured his back on a couple of jobs he 
had worked on.  As discussed above, records of private 
treatment reflect that the Veteran received private treatment 
following an injury sustained while pushing a boat in May 
1974, and again following an injury at work in December 1974.  

Similarly, in addition to reporting an in-service shoulder 
injury during the November 2006 hearing, the medical evidence 
of record reflects post-service injuries to the left 
shoulder.  In this regard, during private treatment in 
February 1979, the Veteran described a crush injury to his 
left arm.  During VA treatment in March 1984, the Veteran 
presented with complaints of pain and discomfort in the left 
deltoid and trapezius, and gave a history of an injury after 
a fall two years earlier.  In March 1986, the Veteran 
reported that he was hit by a door in the left shoulder 11/2 
years earlier.  In April 1986, the Veteran presented with 
complaints of pain in the left shoulder after falling off a 
ladder.  The examiner should comment upon the significance, 
if any, of the post-service back and left shoulder injuries.  
 
Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Providence VA Medical Center (VAMC), dated from March 1970 to 
October 2007.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Providence 
VAMC (since October 2007), following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.  

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection on the merits.  The RO's notice letter to 
the Veteran should explain that he has a full one-year period 
for response.   See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain any records of 
evaluation and/or treatment for the back 
and/or left shoulder from the Providence 
VAMC, from October 2007 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for a back 
disability and a left shoulder disability 
that is not currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should identify all current 
disability/ties regarding the Veteran's 
back and left shoulder.  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment as to whether it 
is at least as likely as not (50 percent 
or greater probability) that such 
diagnosed disability is the result of 
disease or injury incurred or aggravated 
during service.  In rendering the 
requested opinion, the examiner should 
specifically address the significance, if 
any, of the post-service injuries, 
described above.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a back disability 
and a left shoulder disability.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination,  in 
adjudicating each claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim for 
service connection, on the merits, in 
light of all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).






This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


